        Case 1:17-cv-01128-SAB Document 75 Filed 07/28/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMOND ALFORD BRADFORD,                          Case No. 1:17-cv-01128-SAB (PC)
12                       Plaintiff,                     ORDER REQUIRING REMOTE
                                                        APPEARANCES AT SETTLEMENT
13           v.                                         CONFERENCE AND RESETTING TIME
14    USHER, et al.,
                                                        Date: September 22, 2020
15                       Defendants.                    Time: 11:30 a.m.

16

17          A settlement conference in this matter is currently scheduled on September 22, 2020, at

18   9:30 a.m. before the undersigned. In light of the coronavirus (COVID-19) outbreak and the

19   evolving coronavirus protocols, the Court finds that the parties shall appear remotely via Zoom.

20   The settlement conference will also be reset for 11:30 a.m. but will still be held on September

21   22, 2020.

22          Plaintiff shall appear telephonically by calling into the appropriate Zoom phone number

23   and entering the required meeting ID. Counsel for Defendants shall appear by video via the

24   Zoom application.

25          Counsel for Defendants shall contact Courtroom Deputy, Esther Valdez, at (559) 499-

26   5788 or evaldez@caed.uscourts.gov for the video and dial-in information for all parties. Counsel

27   for Defendants is also required to arrange for Plaintiff’s participation by contacting the Litigation

28   Coordinator at the institution where Plaintiff is housed and providing the necessary Zoom contact
                                                        1
       Case 1:17-cv-01128-SAB Document 75 Filed 07/28/20 Page 2 of 2

 1   information.

 2
     IT IS SO ORDERED.
 3

 4      Dated:      July 28, 2020               /s/ Barbara   A. McAuliffe   _
                                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
